           Case 2:20-cv-01361-JHE Document 1 Filed 09/11/20 Page 1 of 19                    FILED
                                                                                   2020 Sep-14 AM 08:44
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

HOLLIS SHAFFER           )
                         )
      Plaintiff,         )
                         )
      vs.                )                    Case No.: _____________
                         )
BRIDGEWAY SERVICES, LLC, )
AND, KERRY MATAYA,       )
individually             )                    JURY DEMAND
                         )
      Defendants.        )


                                   COMPLAINT

      COMES NOW Plaintiff, Hollis Shaffer (hereinafter "Shaffer" or "Plaintiff"),

and files this action against Defendants, Bridgeway Services, LLC (hereinafter

“BSLLC” or “Defendant”) and Kerry Mataya, individually (hereinafter “Mataya” or

“Defendant”), collectively referred to as “Defendants,” and seeks to recover for

Defendants' violations of the Fair Labor Standards act of 1938 (FLSA), 29 U.S.C. §§

201 et seq. and Defendants’ breach of contract. Plaintiff hereby states and alleges the

following:

                                NATURE OF SUIT

      1.       The FLSA was passed by Congress in 1938. The principal Congressional


                                          1
           Case 2:20-cv-01361-JHE Document 1 Filed 09/11/20 Page 2 of 19




purpose in enacting the FLSA was to protect all covered workers from substandard

wages and oppressive working hours, labor conditions that are detrimental to

maintenance of minimum standards of living necessary for health, efficiency, and

general well-being of workers. Barrentine v. Arkansas-Best Freight System, Inc., 450

U.S. 728, 739, 101 S.Ct. 1437, 1444 (1981). The liquidated damage provision of the

FLSA constitutes a Congressional recognition that failure to pay statutory minimum

on time may be so detrimental to maintenance of minimum standard of living

necessary for health, efficiency, and general well-being of workers and to the free

flow of commerce, that double payment must be made in event of delay in order to

insure restoration of worker to that minimum standard of well-being. Brooklyn v. Sav.

Bank v. O'Neil, 324 U.S. 697, 707-08, 65 S.Ct. 895, 902 (1945).

      2.       Plaintiff brings this action under the FLSA to recover from Defendants

for their failure to pay him the federal statutory minimum wage of $7.25 per hour, and

for unpaid overtime compensation for all hours he worked in excess of forty (40)

hours per week. Plaintiff is also seeking liquidated damages and reasonable attorneys'

fees and costs concerning the same.

      3.       Plaintiff also brings this action to recover damages due to Defendants’

failure to pay him his contracted wage of $20.00 per hour.




                                           2
           Case 2:20-cv-01361-JHE Document 1 Filed 09/11/20 Page 3 of 19




                           JURISDICTION AND VENUE

      4.       The Court has subject matter jurisdiction over this action pursuant to 28

U.S.C. §1331, as Plaintiff's claims arise under 29 U.S.C. § 216(b).

      5.       Jurisdiction in this Court is proper as the claims are brought pursuant to

the FLSA, as amended, 29 U.S.C. § 201, et seq., to recover unpaid statutory wages,

overtime compensation, an additional equal amount as liquidated damages and

reasonable attorneys' fees and costs.

      6.       Defendants are subject to personal jurisdiction in this district as they

regularly do business throughout State of Alabama and Jefferson County for their

business, including the one where Plaintiff was employed.

      7.       At all times relevant to this case, Defendants were and have been an

enterprise engaged in commerce as defined by §203(s)(1) of the Act.

      8.       The Court also has supplemental jurisdiction over the state claims

asserted herein pursuant to 28 U.S.C. §1367.

      9.       Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391

since all, or at least a substantial part of the events giving rise to Plaintiff's claims,

occurred in and around Jefferson County, Alabama.

                                        PARTIES

      10.      Plaintiff Shaffer was an hourly, non-exempt employee, who was

                                            3
        Case 2:20-cv-01361-JHE Document 1 Filed 09/11/20 Page 4 of 19




employed by Defendants as their administrative assistant and consultant for their

education programs and/or after-school operations in Jefferson County, as well as the

surrounding counties.

      11.    Plaintiff Shaffer currently resides in Huntsville, Alabama, and is over the

age of nineteen (19).

      12.    At all relevant times to this action, Plaintiff was resident of Shelby

County and Jefferson County.

      13.    Plaintiff submits his written consent to become a party plaintiff to this

lawsuit pursuant to 29 U.S.C. §216(b). (Exhibit 1: Plaintiff Shaffer’s Signed FLSA

Consent Form).

      14.    Defendant Bridgeway Services, LLC (BSLLC) is an Alabama Limited

Liability Company (Entity ID No.: 465-479) that operates and conducts educational

services, counseling, training, and support services for autistic individuals in and

around Jefferson County, Alabama.

      15.    BSLLC’s general business address is 130 Inverness Plaza, Suite 384,

Birmingham, Alabama, 35242.

      16.    Defendant Kerry Mataya is an individual who, upon information and

belief, lives and resides in the State of Alabama, and conducts business in Jefferson

County, Alabama, as the founding member, president, secretary, and executive

                                           4
        Case 2:20-cv-01361-JHE Document 1 Filed 09/11/20 Page 5 of 19




director of BSLLC.

      17.    At all times relevant to this action, Defendant Mataya was an individual

resident of the State of Alabama, who owns and operates Defendant BSLLC, and who

regularly exercises the authority to: (a) hire and fire employees of BSLLC; (b)

determines the work schedules for the employees of BSLLC; and (c) controls the

contracts, finances and operations of BSLLC; and, by virtue of having regularly

exercised that authority on behalf of BSLLC. Defendant Mataya is an employer as

defined by 29 U.S.C. §201, et seq.

      18.    At all material times hereto, Plaintiff was employed by Defendants in

Jefferson County, Alabama, from May 2015 until September 14, 2018.

                           FACTUAL ALLEGATIONS

      19.    BSLLC and Defendant Mataya provide educational services, counseling,

training, and support services for autistic individuals.

      20.    Upon information and belief, BSLLC and Mataya caters their services

to K1-12 students attending various schools and/or facilities in and around Jefferson

County, Alabama.

      21.    As BSLLC’s founding member, president, secretary, and executive

director, Defendant Mataya, supervised, managed, and controlled BSLLC’s business

and contract operations.

                                           5
        Case 2:20-cv-01361-JHE Document 1 Filed 09/11/20 Page 6 of 19




      22.    Upon information and belief, Defendants earned at or above Five

Hundred Thousand and 00/100 Dollars ($500,000.00) in annual gross sales or

business during the relevant time period subject to Plaintiff's Complaint.

      23.    Plaintiff Shaffer worked for Defendants from approximately May 2013

until September 14, 2018.

      24.    From May 2015 - September 14, 2018, Defendants hired Plaintiff as their

full-time administrative assistant and they agreed to pay Plaintiff an hourly rate of

$20.00 per hour.

      25.    Despite their hourly payment arrangement, Defendants have failed to pay

Plaintiff for all the hours he worked from May 2015-September 14, 2018.

      26.    When Defendants chose to pay Plaintiff for the hours he worked during

the period of May 2015-September 14, 2018, Defendants did so at the rate of $20.00

per hour.

      27.    Defendants controlled all aspects of Plaintiff’s employment, as well as

the tasks and programs Plaintiff was assigned to run on behalf of Defendants.

      28.    Defendants tracked Plaintiff’s work hours, but did not compensate him

based on the hours he worked.

      29.    Plaintiff routinely worked an averaged 65.85 hours per week as

Defendants’ full-time administrative assistant.

                                         6
        Case 2:20-cv-01361-JHE Document 1 Filed 09/11/20 Page 7 of 19




      30.    Despite working an average of 25.85 hours of overtime per week during

Plaintiff’s full-time employment, Defendants never paid Plaintiff the rate of time and

one half his regular rate of pay ($20.00 per hour).

      31.    Defendants did not have any policies, procedures, and/or standard

methods of recording time for its employees. Plaintiff reported the tasks he performed

and the hours he worked to BSLLC’s executive director and managing member,

Defendant Mataya.

      32.    At all relevant times, Plaintiff was Defendants’ W-2 employee.

      33.    In 2017, Defendants paid Plaintiff $21,200.00 despite the fact he

averaged over 61 hours per week during that time.

      34.    In 2018, Defendants paid Plaintiff $1,860.00, despite the fact he worked

an average of 68.15 hours per week during that time.

      35.    At all relevant times, Defendants purported to classify Plaintiff as a non-

exempt employee for FLSA purposes.

      36.    At all relevant times, Defendants had actual or constructive knowledge

of Plaintiff's “on-the-clock activities,” as well as their failure to comply with the

FLSA.

      37.    From May 2015-September 14, 2018, Defendants did not pay Plaintiff

the overtime compensation he was owed at the rate of time and one-half Plaintiff’s

                                           7
        Case 2:20-cv-01361-JHE Document 1 Filed 09/11/20 Page 8 of 19




hourly rate of $20.00 per hour.

      38.    From May 2015-September 14, 2018, Defendants did not pay plaintiff

his hourly rate of $20.00 per hour for all the hours he worked.

      39.    From May 2015-September 14, 2018, there were multiple times where

Defendants did not pay Plaintiff at least minimum wage of $7.25 per hour for the

hours he worked.

      40.    Defendants owe Plaintiff back pay at the rate of $20.00 per hour for all

unpaid hours Plaintiff worked during Defendants’ standard workweek.

      41.    Plaintiff is entitled to overtime compensation at the rate of $30.00 per

hour for all of the unpaid overtime hours he worked.

      42.    Defendants knowingly, willfully, and with reckless disregard carried out

their illegal pattern or practice of failing to pay Plaintiff the federal minimum wage

and his contracted rate.

      43.    Defendants knowingly, willfully, and with reckless disregard carried out

their illegal pattern or practice of failing to pay overtime compensation with respect

to Plaintiff based off minimum wage, as well as his contracted rate.

      44.    Defendants knowingly and willfully failed to fulfill their record-keeping

requirements with regard to Plaintiff under 29 C.F.R. 516.

      45.    Defendants did not act in good faith or reliance upon any of the

                                          8
        Case 2:20-cv-01361-JHE Document 1 Filed 09/11/20 Page 9 of 19




following in formulating its pay practices: (a) case law, (b) the FLSA, 29 U.S.C. §

201, et seq., (c) Department of Labor Wage & Hour Opinion Letters, or (d) the Code

of Federal Regulations.

      46.    At all material times hereto from May 2015 until September 14, 2018,

Plaintiff was an "employee" within the meaning of the FLSA.

      47.    At all material times, Defendants were the "employer" as defined by

Section 203(d) of the FLSA.

      48.    At all material times, Plaintiff was a covered employee under the FLSA

because his work for Defendants affected interstate commerce on a daily basis as a

cashier by taking payments from Defendants’ customers who were in- and

out-of-state, or who processed payments and transactions that came from out of state

banks, credit card issuers, and store suppliers.

      49.    At all material times, Defendants were, and continue to be, an "enterprise

engaged in commerce" within the meaning of the FLSA.

      50.    As stated herein, Defendants were an enterprise covered by the FLSA,

and as defined by 29 U.S.C. §§ 203® and 203(s).

      51.    At all material times, Defendants employed two (2) or more employees

that were engaged in interstate commerce. At all relevant times, Defendants’

enterprise has had two (2) or more employees handling, selling, or otherwise working

                                          9
         Case 2:20-cv-01361-JHE Document 1 Filed 09/11/20 Page 10 of 19




on goods or materials that have been moved in or produced for commerce by any

person such as lines of credit, food sales, fuel sales, and transportation goods, etc.

        52.   At all material times, Plaintiff was "engaged in commerce" and subject

to individual coverage under the FLSA in that he:

              a.    Operated instrumentalities of commerce;
              b.    Transported goods in commerce;
              c.    Used channels of commerce;
              d.    Traveled and transported company workers across state lines;
              e.    Performed consultant tasks which were controlled and supervised
                    by BSLLC and Mataya;
              f.    Performed and carried out administrate tasks on behalf of BSLLC
                    and Mataya;
              g.    Communicated across state lines; and/or
              h.    Performed work essential to any of the preceding activities.

        53.   The work performed by Plaintiff was directly essential to BSLLC’s and

Mataya’s business operations.

        54.   On September 14, 2018, Plaintiff’s employment with Defendants ended.

        55.   Defendants did not pay Plaintiff any overtime compensation despite the

fact that he worked well over the required forty (40) hours a week, entitling him to

overtime pay at time and one-half for all hours he worked over forty (40) hours each

week.

        56.   At all material times hereto, Defendants intentionally failed and/or

refused to pay Plaintiff according to the provisions of the FLSA.



                                          10
        Case 2:20-cv-01361-JHE Document 1 Filed 09/11/20 Page 11 of 19




      57.    Defendants had a uniform policy and practice of consistently not

compensating Plaintiff Shaffer for all the hours he suffered or was permitted to work

during the workweek in below (40) hours per week.

      58.    At all material times, Defendants had a uniform policy and practice of

consistently requiring Plaintiff Shaffer to work below minimum wage for the majority

of hours worked.

      59.    Defendants had a uniform policy and practice of consistently requiring

Plaintiff Shaffer to work over forty (40) hours per week without compensating him

for any hours he worked during the workweek, including any hours worked over forty

(40) during each workweek.

      60.    Defendants had a uniform policy and practice of consistently not

compensating Plaintiff Shaffer for hours he suffered or was permitted to work during

the workweek in excess of forty (40) hours per week.

      61.    In doing so, Defendants failed to make a good faith effort to comply with

FLSA and 29 U.S.C. §§ 201-209, because Plaintiff performed services for Defendants

for which no provisions were made by Defendants to properly pay Plaintiff at least

the minimum statutory wage rate of $7.25 per hour.

      62.    Defendants failed to make a good faith effort to comply with FLSA and

29 U.S.C. §§ 201-209, because Plaintiff performed services for Defendants for which

                                         11
          Case 2:20-cv-01361-JHE Document 1 Filed 09/11/20 Page 12 of 19




no provisions were made by Defendants to properly pay Plaintiff for any hours

worked in excess of forty (40) within a work week.

      63.     To date, Defendants have not paid the backpay and overtime pay

Plaintiff is owed.

                                   COUNT I
             Defendants’ Violations of the Fair Labor Standards Act
                       (Brought Against All Defendants)

      Plaintiff re-alleges and incorporates herein by reference the allegations

contained in the proceeding paragraphs (1-63).

      64.     At all material times, Defendants agreed to pay Plaintiff an average

hourly rate $20.00 per hour.

      65.     From May 2015-September 14, 2018, Plaintiff suffered and was

permitted to work for Defendants in excess of forty (40) hours per workweek for

which Plaintiff was not compensated at the rate of time and one-half his regular rate

of pay.

      66.     From May 2015-September 14, 2018, Defendants failed to pay Plaintiff

the agreed upon regular hourly rate of $20.00 per hour for all regular workweek hours

he suffered and/or was permitted to work for Defendants during the workweek.

      67.     From May 2015 through September 14, 2018, Defendants failed to pay

Plaintiff the federal minimum statutory hourly rate of $7.25 per hour for all regular

                                         12
        Case 2:20-cv-01361-JHE Document 1 Filed 09/11/20 Page 13 of 19




workweek hours he suffered and/or was permitted to work for Defendants during the

workweek.

      68.    From May 2015-September 14, 2018, Plaintiff suffered and was

permitted to work for Defendants in excess of forty (40) hours per workweek for

which Plaintiff was not compensated at the rate of time and one-half his regular rate

of pay ($20.00 per hour).

      69.    Plaintiff was and is entitled to be paid time and one-half his regular rate

of pay ($30.00 per Overtime Hour) for all the hours he worked in excess of forty (40)

hours in a workweek.

      70.    At a minimum, Defendants failed their obligation to pay Plaintiff the

federal minimum wage rate of $7.25 per hour for all the hours Plaintiff worked for

their enterprise.

      71.    At a minimum, Plaintiff was and is entitled to be paid time and one-half

the minimum wage rate of pay ($7.25) for all the hours he worked in excess of forty

(40) hours in a workweek ($10.88 per Overtime Hour).

      72.    At all times material hereto, Defendants failed, and continue to fail, to

maintain proper time records as mandated by the FLSA.

      73.    Defendants' actions were willful and/or showed reckless disregard for

the provisions of the FLSA, as evidenced by its failure to pay Plaintiff based upon his

                                          13
          Case 2:20-cv-01361-JHE Document 1 Filed 09/11/20 Page 14 of 19




contracted regular rate, failure to pay minimum wage, as well as their failure to

lawfully compensate Plaintiff at the statutory base pay and overtime pay rates, when

they knew, or should have known, such was, and is, due.

         74.   Defendants failed to properly disclose or apprise Plaintiff of his rights

under the FLSA.

         75.   Due to the intentional, willful, and unlawful acts of Defendants, Plaintiff

suffered damages and lost compensation for unpaid wages, lost compensation for all

time worked over forty (40) hours per week, plus liquidated damages.

         76.   Plaintiff is entitled to an award of reasonable attorneys' fees and costs

pursuant to 29 U.S.C. §216(b).

         77.   At all times material hereto, Defendants failed to comply with Title 29

and United States Department of Labor Regulations, 29 C.F.R. §§516.2 and 516.4

with respect to Plaintiff.

         78.   By virtue of their management policy, plan or decisions, BSLLC and

Mataya acted jointly to intentionally deprive Plaintiff compensation based off the

negotiated hourly rate of $20.00 per hour and/or at least minimum wage ($7.25 per

hour).

         79.   By virtue of their management policy, plan or decisions, BSLLC and

Mataya acted jointly to intentionally deprive Plaintiff compensation for the overtime

                                            14
        Case 2:20-cv-01361-JHE Document 1 Filed 09/11/20 Page 15 of 19




hours he worked over forty (40) during the standard workweek for the period of May

2015-September 14, 2018.

                                   COUNT II
                            BREACH OF CONTACT
                            (Against ALL Defendants)

      Plaintiff re-alleges and incorporates herein by reference the allegations

contained in the proceeding paragraphs (1-79).

      80.    On or about May 18, 2015, BSLLC and Mataya employed Plaintiff on

an hourly basis to work as their administrative assistant.

      81.    Starting on May 18, 2015, BSLLC and Mataya entered into an at-will

employment contract whereby they agreed to pay Plaintiff $20.00 per hour and

Plaintiff accepted the negotiated rate.

      82.    Pursuant to Defendants’ employment terms, Plaintiff agreed to work for

Bridgeway Services and Mataya as their assistant and small group leader during their

after-school social groups assisting students with HF-ASD in areas such as

conversation, team-building activities, group behavior, and sports.

      83.    From May 18, 2015 until September 14, 2018, Plaintiff Shaffer

performed his duties well and without issue.

      84.    Defendants never reprimanded Plaintiff during his employment for

failing to follow and/or abide by Defendants’ policies, guidelines, or procedures.

                                          15
        Case 2:20-cv-01361-JHE Document 1 Filed 09/11/20 Page 16 of 19




      85.     From May 18, 2015 until September 14, 2018, Plaintiff worked as

Defendants’ full-time employee, whereby he averaged between sixty (60) and sixty-

five (65) hours per workweek.

      86.     From January 2017-September 14, 2018, Defendants paid Plaintiff

$23,060.00.

      87.     Despite averaging between 20-25 overtime hours per workweek from

May 18, 2015 until September 14, 2018, Defendants did not pay Plaintiff for all the

hours he worked and they never paid Plaintiff time and one-half for the overtime

hours he worked.

      88.     From May 18, 2015-September 2018, Defendants breached their contract

by failing to pay Plaintiff at the rate of $20.00 per hour for all the hours he worked

during the regular workweek.

      89.     From May 18, 2015-September 2018, Defendants breached their contract

further by failing to pay Plaintiff the overtime rate of $30.00 per hour for all the

overtime hours he worked during the workweek.

      90.     As a result of the actions and inactions plead herein, Defendants

breached their covenant of good faith and fair dealing by not paying Plaintiff based

on the negotiated hourly rate, as well as by refusing to pay Plaintiff for the overtime

hours he worked for Defendants’ enterprise.

                                          16
         Case 2:20-cv-01361-JHE Document 1 Filed 09/11/20 Page 17 of 19




        91.   As a result of Defendants’ breach, Plaintiff is entitled to recover

compensatory, consequential, and incidental damages.

        WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests

that judgment be entered in his favor against Defendants:

        a.    Declaring, pursuant to 29 U.S.C. §§2201 and 2202, that the acts and
              practices complained of herein are in violation of the minimum and
              maximum hour provisions of the FLSA;

        b.    Awarding Plaintiff overtime compensation in the amount due to him for
              Plaintiff's time worked in excess of forty (40) hours per workweek.

        c.    Awarding Plaintiff backpay damages resulting from Defendants’ failure
              to compensate him for each hour he worked under forty (40) hours
              during each workweek.

        c.    Awarding Plaintiff liquidated damages in an amount equal to the award;

        d.    Awarding Plaintiff reasonable attorneys' fees and costs and expenses of
              the litigation pursuant to 29 U.S.C. §216(b);

        e.    Award Plaintiff compensatory, incidental, and consequential damages
              resulting from Defendants' breach of contract;

        f.    Awarding Plaintiff pre-judgment interest;

        g.    Ordering any other further relief the Court deems just and proper.

                           DEMAND FOR JURY TRIAL

        Plaintiff demands trial by jury on all issues so triable as a matter of right by
jury.

        Dated, this the 11th day of September, 2020.

                                           17
       Case 2:20-cv-01361-JHE Document 1 Filed 09/11/20 Page 18 of 19




                                          RESPECTFULLY SUBMITTED,

                                          s/ Daniel Patrick Evans
                                          Daniel Patrick Evans
                                          ASB-3209-R67G
                                          Attorney for the Plaintiff
                                          The Evans Law Firm, P.C.
                                          1736 Oxmoor Road, Suite 101
                                          Birmingham, Alabama 35209
                                          Telephone: (205) 870-1970
                                          Fax: (205) 870-7763
                                          E-Mail: dpevans@evanslawpc.com


Plaintiff’s address:

c/o The Evans Law Firm, P.C.

Defendants' Addresses:

SERVE DEFENDANTS BY CERTIFIED MAIL:

Bridgeway Services, LLC
1108 Morning Sun Drive
Birmingham, Alabama 35242

Ms. Kerry Mataya, M.S.Ed.
130 Inverness Plaza #384
Birmingham, AL 35242



                                               /s/ Daniel Patrick Evans
                                               Of Counsel




                                     18
Case 2:20-cv-01361-JHE Document 1 Filed 09/11/20 Page 19 of 19


                        EXHIBIT 1
